UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam High Yield Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: August 31, 2010 Date of reporting period: May 31, 2010 Item 1. Schedule of Investments: Putnam High Yield Trust The fund's portfolio 5/31/10 (Unaudited) CORPORATE BONDS AND NOTES (84.5%)(a) Principal amount Value Advertising and marketing services (0.1%) Lamar Media Corp. 144A sr. sub. notes 7 7/8s, 2018 $855,000 $842,175 Automotive (2.8%) Affinia Group, Inc. 144A sr. notes 10 3/4s, 2016 1,950,000 2,096,250 Allison Transmission, Inc. 144A company guaranty sr. unsec. notes 11 1/4s, 2015 (PIK) 6,663,000 6,996,150 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 5 1/4s, 2014 3,610,000 3,050,450 Dana Corp. escrow sr. notes 5.85s, 2015 (acquired 4/24/08, cost $3,671) (In default) (F)(NON)(RES) 5,483,000 5 Ford Motor Credit Co., LLC sr. notes 9 7/8s, 2011 202,000 210,080 Ford Motor Credit Co., LLC sr. unsec. notes 8 1/8s, 2020 4,490,000 4,467,550 Ford Motor Credit Co., LLC sr. unsec. unsub. notes 7 1/2s, 2012 2,275,000 2,314,838 General Motors Corp. sr. unsec. notes 8 1/4s, 2023 (In default) (NON) 4,870,000 1,521,875 General Motors Corp. sr. unsec. unsub. notes 8 3/8s, 2033 (In default) (NON) 4,765,000 1,548,625 Lear Corp. company guaranty sr. unsec. bond 7 7/8s, 2018 565,000 550,875 Lear Corp. company guaranty sr. unsec. notes 8 1/8s, 2020 3,740,000 3,655,850 Navistar International Corp. sr. notes 8 1/4s, 2021 4,165,000 4,175,413 TRW Automotive, Inc. company guaranty sr. unsec. unsub. notes Ser. REGS, 6 3/8s, 2014 EUR 3,040,000 3,606,128 Visteon Corp. sr. unsec. unsub. notes 7s, 2014 $1,105,000 1,176,825 Visteon Corp. 144A sr. unsec. notes 12 1/4s, 2016 591,000 691,470 Basic materials (8.1%) Aleris International, Inc. company guaranty sr. unsec. notes 9s, 2014 (In default) (NON)(PIK) 4,534,000 23,804 AMH Holdings, Inc. sr. disc. unsec. notes 11 1/4s, 2014 1,140,000 1,134,300 Associated Materials, LLC/Associated Materials Finance, Inc. company guaranty sr. notes 9 7/8s, 2016 3,140,000 3,375,500 Builders FirstSource, Inc. 144A company guaranty sr. notes FRN 13s, 2016 2,685,000 2,738,700 Catalyst Paper Corp. company guaranty sr. unsec. unsub. notes 7 3/8s, 2014 (Canada) 581,000 289,048 Clondalkin Acquisition BV 144A company guaranty sr. notes FRN 2.257s, 2013 (Netherlands) 3,107,000 2,932,231 Compass Minerals International, Inc. 144A sr. notes 8s, 2019 3,295,000 3,426,800 FMG Finance Pty Ltd. 144A sr. sec. notes 10 5/8s, 2016 (Australia) 4,430,000 4,873,000 Freeport-McMoRan Copper & Gold, Inc. sr. unsec. notes 8 3/8s, 2017 8,941,000 9,700,985 Georgia-Pacific, LLC 144A company guaranty sr. unsec. notes 7s, 2015 2,630,000 2,630,000 HeidelbergCement AG company guaranty sr. unsec. unsub. notes 8s, 2017 (Germany) EUR 755,000 896,984 HeidelbergCement AG company guaranty unsec. unsub. notes 8 1/2s, 2019 (Germany) EUR 505,000 596,772 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty 9 3/4s, 2014 $3,073,000 2,934,715 Huntsman International, LLC 144A sr. sub. notes 8 5/8s, 2020 1,270,000 1,196,975 Ineos Finance PLC 144A company guaranty sr. notes 9s, 2015 (United Kingdom) 1,380,000 1,366,200 Ineos Group Holdings PLC company guaranty sr. notes 7 7/8s, 2016 (United Kingdom) EUR 1,215,000 1,048,524 Jefferson Smurfit Corp. company guaranty 8 1/4s, 2012 (In default) (NON) $1,217,000 1,031,408 LBI Escrow Corp. 144A sr. notes 8s, 2017 6,535,000 6,649,363 Lyondell Chemical Co. sr. notes 11s, 2018 3,600,000 3,816,000 Metals USA, Inc. company guaranty sr. unsec. notes 11 1/8s, 2015 2,128,000 2,165,240 Momentive Performance Materials, Inc. company guaranty sr. unsec. notes 9 3/4s, 2014 4,558,000 4,341,495 NewPage Corp. company guaranty sr. notes 11 3/8s, 2014 1,680,000 1,570,800 NewPage Holding Corp. sr. unsec. unsub. notes FRN 7.527s, 2013 (PIK) 1,791,260 223,908 Novelis, Inc. company guaranty sr. unsec. notes 11 1/2s, 2015 1,990,000 2,159,150 Novelis, Inc. company guaranty sr. unsec. notes 7 1/4s, 2015 4,589,000 4,301,270 PE Paper Escrow GmbH sr. notes Ser. REGS, 11 3/4s, 2014 (Austria) EUR 875,000 1,164,976 PE Paper Escrow GmbH 144A sr. notes 12s, 2014 (Austria) $3,425,000 3,750,375 Rohm & Haas Co. sr. unsec. unsub. notes 7.85s, 2029 2,957,000 3,212,763 Smurfit Kappa Acquisition 144A company guaranty sr. notes 7 3/4s, 2019 (Ireland) EUR 735,000 874,840 Smurfit Kappa Funding PLC sr. unsec. sub. notes 7 3/4s, 2015 (Ireland) $4,392,000 4,276,710 Smurfit-Stone Container Corp. sr. notes unsec. unsub. notes 8 3/8s, 2012 (In default) (NON) 2,163,000 1,811,513 Solutia, Inc. company guaranty sr. unsec. notes 8 3/4s, 2017 865,000 886,625 Solutia, Inc. company guaranty sr. unsec. notes 7 7/8s, 2020 1,370,000 1,366,575 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 7 3/8s, 2012 250,000 255,625 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2015 1,340,000 1,293,100 Steel Dynamics, Inc. sr. unsec. unsub. notes 7 3/4s, 2016 2,625,000 2,618,438 Steel Dynamics, Inc. 144A company guaranty sr. unsec. notes 7 5/8s, 2020 880,000 871,200 Teck Resources, Ltd. sr. notes 10 3/4s, 2019 (Canada) 1,615,000 1,946,075 Teck Resources, Ltd. sr. notes 10 1/4s, 2016 (Canada) 3,935,000 4,623,625 Teck Resources, Ltd. sr. unsec. notes 6 1/8s, 2035 (Canada) 1,520,000 1,455,856 Tube City IMS Corp. company guaranty sr. unsec. sub. notes 9 3/4s, 2015 1,100,000 1,089,000 Verso Paper Holdings, LLC/Verso Paper, Inc. company guaranty Ser. B, 11 3/8s, 2016 1,355,000 1,175,463 Verso Paper Holdings, LLC/Verso Paper, Inc. company guaranty sr. sec. notes FRN Ser. B, 4.094s, 2014 2,960,000 2,464,200 Verso Paper Holdings, LLC/Verso Paper, Inc. 144A sr. notes 11 1/2s, 2014 1,960,000 2,092,300 Broadcasting (2.3%) Belo Corp. sr. unsec. unsub. notes 8s, 2016 695,000 696,738 Clear Channel Communications, Inc. company guaranty unsec. unsub. notes 10 3/4s, 2016 2,240,000 1,657,600 Clear Channel Communications, Inc. sr. unsec. notes 5 1/2s, 2014 680,000 379,100 Clear Channel Worldwide Holdings, Inc. 144A company guaranty sr. unsec. unsub. notes Ser. A, 9 1/4s, 2017 1,085,000 1,098,563 Clear Channel Worldwide Holdings, Inc. 144A company guaranty sr. unsec. unsub. notes Ser. B, 9 1/4s, 2017 3,600,000 3,663,000 DIRECTV Holdings, LLC company guaranty sr. unsec. notes 6 3/8s, 2015 2,760,000 2,846,250 DISH DBS Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 3,050,000 3,080,500 Echostar DBS Corp. company guaranty 7 1/8s, 2016 2,532,000 2,481,360 Gray Television, Inc. 144A company guaranty sr. notes 10 1/2s, 2015 2,435,000 2,301,075 Nexstar Broadcasting, Inc./Mission Broadcasting, Inc. 144A sr. notes 8 7/8s, 2017 2,845,000 2,816,550 Sirius XM Radio, Inc. 144A sr. notes 9 3/4s, 2015 1,315,000 1,393,900 Umbrella Acquisition, Inc. 144A company guaranty sr. unsec. unsub. notes 9 3/4s, 2015 (PIK) 3,920,348 3,327,395 Univision Communications, Inc. 144A sr. sec. notes 12s, 2014 635,000 682,625 XM Satellite Radio, Inc. 144A company guaranty sr. unsec. notes 13s, 2013 2,715,000 2,972,925 Young Broadcasting, Inc. company guaranty sr. sub. notes 8 3/4s, 2014 (In default) (NON) 1,025,000 1,281 Young Broadcasting, Inc. company guaranty sr. unsec. sub. notes 10s, 2011 (In default) (NON) 3,903,000 7,806 Building materials (1.7%) Building Materials Corp. 144A company guaranty sr. notes 7 1/2s, 2020 2,135,000 2,081,625 Building Materials Corp. 144A sr. notes 7s, 2020 2,425,000 2,400,750 Goodman Global Group, Inc. 144A sr. disc. notes zero %, 2014 5,815,000 3,459,925 Goodman Global, Inc. company guaranty sr. unsec. sub. notes 13 1/2s, 2016 1,650,000 1,815,000 Owens Corning, Inc. company guaranty unsec. unsub. notes 9s, 2019 6,815,000 7,922,438 THL Buildco, Inc. (Nortek Holdings, Inc.) sr. notes 11s, 2013 3,924,199 4,081,167 Cable television (2.1%) Adelphia Communications Corp. escrow bonds zero %, 2011 81,000 1,004 Adelphia Communications Corp. escrow bonds zero %, 2010 4,000 50 Adelphia Communications Corp. escrow bonds zero %, 2010 4,000 50 Adelphia Communications Corp. escrow bonds zero %, 2011 2,223,000 27,565 Adelphia Communications Corp. escrow bonds zero %, 2010 2,906,000 36,034 Atlantic Broadband Finance, LLC company guaranty 9 3/8s, 2014 1,781,000 1,798,810 Cablevision Systems Corp. sr. unsec. unsub. notes 8s, 2020 755,000 743,675 Cablevision Systems Corp. sr. unsec. unsub. notes 7 3/4s, 2018 1,420,000 1,388,050 Cablevision Systems Corp. 144A sr. notes 8 5/8s, 2017 2,795,000 2,808,975 CCH II, LLC sr. notes 13 1/2s, 2016 5,538,928 6,348,996 CCO Holdings LLC/CCO Holdings Capital Corp. 144A company guaranty sr. notes 7 7/8s, 2018 1,140,000 1,118,625 Cequel Communications Holdings I LLC/Cequel Capital Corp.Capital Corp. 144A sr. notes 8 5/8s, 2017 4,390,000 4,236,350 Charter Communications Operating LLC/Charter Communications Operating Capital 144A company guaranty sr. notes 8s, 2012 2,350,000 2,452,813 CSC Holdings, Inc. 144A sr. unsec. notes 8 1/2s, 2014 117,000 121,680 Mediacom Broadband, LLC/Mediacom Broadband Corp. sr. unsec. unsub. notes 8 1/2s, 2015 760,000 754,300 Mediacom LLC/Mediacom Capital Corp. 144A sr. notes 9 1/8s, 2019 1,165,000 1,153,350 NTL Cable PLC sr. notes 9 1/8s, 2016 (United Kingdom) 1,979,000 2,001,264 Virgin Media Finance PLC company guaranty sr. notes 8 3/8s, 2019 (United Kingdom) 395,000 395,000 Virgin Media Finance PLC company guaranty sr. notes Ser. 1, 9 1/2s, 2016 (United Kingdom) 1,030,000 1,055,750 Virgin Media Finance PLC company guaranty sr. unsec. unsub. notes 9 1/2s, 2016 (United Kingdom) EUR 255,000 329,132 Capital goods (3.6%) ACCO Brands Corp. company guaranty sr. notes 10 5/8s, 2015 $ 1,899,788 Altra Holdings, Inc. 144A sr. notes 8 1/8s, 2016 3,080,000 3,072,300 BBC Holding Corp. sr. notes 8 7/8s, 2014 3,780,000 3,628,800 Berry Plastics Corp. 144A sr. notes 9 1/2s, 2018 2,055,000 1,839,225 Bombardier, Inc. 144A sr. unsec. notes FRN 3.808s, 2013 (Canada) EUR 1,000 1,205 Cleaver-Brooks, Inc. 144A sr. notes 12 1/4s, 2016 $2,455,000 2,473,413 Kratos Defense & Security Solutions, Inc. 144A sr. notes 10s, 2017 2,795,000 2,767,050 L-3 Communications Corp. company guaranty Ser. B, 6 3/8s, 2015 1,855,000 1,855,000 Legrand SA unsec. unsub. debs. 8 1/2s, 2025 (France) 7,826,000 9,357,102 Mueller Water Products, Inc. company guaranty sr. unsec. notes 7 3/8s, 2017 3,940,000 3,486,900 Owens-Brockway Glass Container, Inc. company guaranty 6 3/4s, 2014 EUR 652,000 785,442 Reddy Ice Corp. 144A sr. notes 11 1/4s, 2015 $2,000,000 2,020,000 Ryerson Holding Corp. 144A sr. disc. notes zero %, 2015 3,890,000 1,765,088 Ryerson Tull, Inc. company guaranty sr. sec. notes 12s, 2015 4,838,000 4,922,665 TD Funding Corp. 144A company guaranty sr. sub. notes 7 3/4s, 2014 735,000 735,000 Tenneco, Inc. company guaranty 8 5/8s, 2014 710,000 702,900 Thermadyne Holdings Corp. company guaranty sr. unsec. sub. notes 11 1/2s, 2014 2,635,000 2,704,169 Transdigm, Inc. company guaranty sr. unsec. sub. notes 7 3/4s, 2014 1,591,000 1,587,023 Coal (1.6%) Arch Western Finance, LLC company guaranty sr. notes 6 3/4s, 2013 4,520,000 4,463,500 CONSOL Energy, Inc. 144A company guaranty sr. unsec. notes 8 1/4s, 2020 4,745,000 4,845,831 CONSOL Energy, Inc. 144A company guaranty sr. unsec. notes 8s, 2017 2,785,000 2,830,256 International Coal Group, Inc. sr. notes 9 1/8s, 2018 2,595,000 2,595,000 Peabody Energy Corp. company guaranty 7 3/8s, 2016 5,441,000 5,645,038 Commercial and consumer services (1.4%) Aramark Corp. company guaranty 8 1/2s, 2015 3,319,000 3,310,703 Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 3,640,000 3,749,200 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2016 1,757,000 1,853,635 National Money Mart Co. 144A company guaranty sr. notes 10 3/8s, 2016 (Canada) 2,165,000 2,197,475 Sabre Holdings Corp. sr. unsec. unsub. notes 8.35s, 2016 4,315,000 3,969,800 Travelport LLC company guaranty 11 7/8s, 2016 1,759,000 1,772,193 Travelport LLC company guaranty 9 7/8s, 2014 1,028,000 1,025,430 Consumer (1.1%) Jarden Corp. company guaranty sr. sub. notes Ser. 1, 7 1/2s, 2020 EUR 410,000 529,666 Jarden Corp. company guaranty sr. unsec. notes 8s, 2016 $1,120,000 1,143,800 Jarden Corp. company guaranty sr. unsec. sub. notes 7 1/2s, 2020 590,000 578,200 Jarden Corp. company guaranty sr. unsec. sub. notes 7 1/2s, 2017 3,136,000 3,073,280 Visant Corp. company guaranty sr. unsec. sub. notes 7 5/8s, 2012 3,982,000 3,981,502 Yankee Acquisition Corp. company guaranty sr. notes Ser. B, 8 1/2s, 2015 4,337,000 4,347,843 Consumer staples (5.0%) Archibald Candy Corp. company guaranty 10s, 2010 (In default) (F)(NON) 774,063 11,954 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 7 3/4s, 2016 2,987,000 2,777,910 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 7 5/8s, 2014 2,447,000 2,324,650 Avis Budget Car Rental, LLC 144A company guaranty sr. notes 9 5/8s, 2018 585,000 585,000 Central Garden & Pet Co. sr. sub. notes 8 1/4s, 2018 2,840,000 2,811,600 Chiquita Brands International, Inc. sr. notes 7 1/2s, 2014 2,424,000 2,351,280 Chiquita Brands International, Inc. sr. unsec. unsub. notes 8 7/8s, 2015 738,000 717,705 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 3,323,000 3,306,385 Dean Foods Co. company guaranty 7s, 2016 570,000 523,688 Dole Food Co. 144A sr. sec. notes 8s, 2016 1,405,000 1,408,513 Dole Food Co., Inc. sr. notes 13 7/8s, 2014 1,372,000 1,584,660 Elizabeth Arden, Inc. company guaranty 7 3/4s, 2014 3,418,000 3,375,275 Games Merger Corp. 144A sr. notes 11s, 2018 3,530,000 3,477,050 Great Atlantic & Pacific Tea Co. 144A sr. notes 11 3/8s, 2015 1,762,000 1,621,040 Hertz Corp. company guaranty 8 7/8s, 2014 4,725,000 4,748,625 JBS USA LLC/JBS USA Finance, Inc. sr. notes 11 5/8s, 2014 1,050,000 1,153,005 Libbey Glass, Inc. 144A sr. notes 10s, 2015 1,180,000 1,224,250 Pinnacle Foods Finance LLC sr. notes 9 1/4s, 2015 1,450,000 1,446,375 Pinnacle Foods Finance LLC 144A sr. unsec. notes 9 1/4s, 2015 1,045,000 1,042,388 Prestige Brands, Inc. 144A company guaranty sr. unsec. notes 8 1/4s, 2018 1,650,000 1,654,125 Revlon Consumer Products 144A company guaranty sr. notes 9 3/4s, 2015 1,720,000 1,750,100 Rite Aid Corp. company guaranty sr. notes 10 1/4s, 2019 880,000 895,400 Rite Aid Corp. company guaranty sr. notes 7 1/2s, 2017 886,000 797,400 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2017 3,472,000 2,786,280 RSC Equipment Rental, Inc. 144A sr. sec. notes 10s, 2017 1,695,000 1,824,244 Smithfield Foods, Inc. sr. unsec. notes 7s, 2011 775,000 782,750 Smithfield Foods, Inc. sr. unsec. notes Ser. B, 7 3/4s, 2013 2,640,000 2,574,000 Smithfield Foods, Inc. 144A sr. sec. notes 10s, 2014 1,660,000 1,777,238 Spectrum Brands, Inc. sr. unsec. sub. bonds 12s, 2019 (PIK) 1,854,087 1,965,332 Supervalu, Inc. sr. unsec. notes 8s, 2016 1,865,000 1,837,025 Tyson Foods, Inc. sr. unsec. unsub. notes 10 1/2s, 2014 2,508,000 2,946,900 Wendy's/Arby's Restaurants LLC company guaranty sr. unsec. unsub. notes 10s, 2016 4,985,000 5,147,013 Energy (oil field) (2.5%) Complete Production Services, Inc. company guaranty 8s, 2016 2,055,000 2,024,175 Expro Finance Luxemburg 144A sr. notes 8 1/2s, 2016 (Luxembourg) 2,630,000 2,551,100 Helix Energy Solutions Group, Inc. 144A sr. unsec. notes 9 1/2s, 2016 6,787,000 6,651,260 Hercules Offshore, Inc. 144A sr. notes 10 1/2s, 2017 1,350,000 1,255,500 Key Energy Services, Inc. company guaranty sr. unsec. unsub. notes 8 3/8s, 2014 4,200,000 4,179,000 Offshore Logistics, Inc. company guaranty 6 1/8s, 2013 3,652,000 3,542,440 Oslo Seismic Services, Inc. 1st mtge. 8.28s, 2011 1,523,597 1,538,220 Pride International, Inc. sr. unsec. notes 7 3/8s, 2014 2,793,000 2,848,860 Stallion Oilfield Holdings Ltd. 144A sr. notes 10 1/2s, 2015 2,960,000 2,819,400 Thermon Industries, Inc. 144A company guaranty sr. notes 9 1/2s, 2017 2,790,000 2,762,100 Trico Shipping AS 144A sr. notes 11 7/8s, 2014 (Norway) 1,735,000 1,617,888 Entertainment (0.5%) Cinemark, Inc. company guaranty sr. unsec. notes 8 5/8s, 2019 1,125,000 1,136,250 Marquee Holdings, Inc. sr. disc. notes 9.505s, 2014 4,678,000 3,812,570 Universal City Development Partners, Ltd. 144A sr. notes 8 7/8s, 2015 1,075,000 1,064,250 Universal City Development Partners, Ltd. 144A sr. sub. notes 10 7/8s, 2016 715,000 722,150 Financials (7.2%) American General Finance Corp. sr. unsec. notes Ser. MTN, 6.9s, 2017 5,670,000 4,507,650 American General Finance Corp. sr. unsec. notes Ser. MTNI, Class I, 4 7/8s, 2012 3,035,000 2,731,500 American General Finance Corp. sr. unsec. notes, MTN Ser. J, 5 5/8s, 2011 906,000 869,760 BAC Capital Trust VI bank guaranty jr. unsec. sub. notes 5 5/8s, 2035 1,820,000 1,467,612 BAC Capital Trust XI bank guaranty jr. unsec. sub. notes 6 5/8s, 2036 1,695,000 1,463,580 BankAmerica Capital II bank guaranty jr. unsec. sub. notes 8s, 2026 695,000 674,150 CB Richard Ellis Services, Inc. company guaranty sr. unsec. sub. notes 11 5/8s, 2017 1,525,000 1,700,375 CIT Group, Inc. sr. bond 7s, 2017 10,316,311 9,310,471 CIT Group, Inc. sr. bond 7s, 2016 5,738,079 5,207,307 CIT Group, Inc. sr. bond 7s, 2015 1,867,848 1,723,090 CIT Group, Inc. sr. bond 7s, 2014 1,225,848 1,152,297 CIT Group, Inc. sr. bond 7s, 2013 2,591,231 2,494,060 E*Trade Financial Corp. sr. unsec. notes 7 3/8s, 2013 1,695,000 1,559,400 E*Trade Financial Corp. sr. unsec. unsub. notes 12 1/2s, 2017 (PIK) 2,369,000 2,629,590 GMAC, Inc. 144A company guaranty sr. unsec. notes 8s, 2020 1,270,000 1,231,900 GMAC, LLC company guaranty sr. unsec. notes 7s, 2012 2,455,000 2,439,656 GMAC, LLC company guaranty sr. unsec. notes 6 7/8s, 2012 4,210,000 4,157,375 GMAC, LLC company guaranty sr. unsec. notes 6 5/8s, 2012 1,291,000 1,271,635 GMAC, LLC company guaranty sr. unsec. notes Ser. 8, 6 3/4s, 2014 4,734,000 4,509,135 GMAC, LLC company guaranty sr. unsec. unsub. notes FRN 2.452s, 2014 624,000 512,609 GMAC, LLC sr. unsec. unsub. notes 6 3/4s, 2014 1,442,000 1,367,927 GMAC, LLC 144A company guaranty sr. unsec. notes 8.3s, 2015 1,485,000 1,490,569 HBOS PLC 144A sr. unsec. sub. notes 6 3/4s, 2018 (United Kingdom) 2,805,000 2,647,906 HUB International Holdings, Inc. 144A sr. sub. notes 10 1/4s, 2015 1,156,000 1,057,740 Icahn Enterprises LP/Ichan Enterprises Finance Corp. 144A sr. notes 8s, 2018 5,295,000 4,977,300 iStar Financial, Inc. sr. unsec. unsub. notes Ser. B, 5.95s, 2013 (R) 960,000 770,400 Leucadia National Corp. sr. unsec. notes 8 1/8s, 2015 1,345,000 1,375,263 Leucadia National Corp. sr. unsec. notes 7 1/8s, 2017 1,824,000 1,755,600 NB Capital Trust IV jr. unsec. sub. notes 8 1/4s, 2027 680,000 659,600 Nuveen Investments, Inc. company guaranty sr. unsec. unsub. notes 10 1/2s, 2015 2,492,000 2,242,800 Provident Funding Associates 144A sr. notes 10 1/4s, 2017 1,425,000 1,417,875 Residential Capital LLC company guaranty jr. notes 9 5/8s, 2015 6,165,000 5,918,400 Reynolds Group DL Escrow, Inc./Reynolds Group Escrow, LLC 144A sr. sec. notes 7 3/4s, 2016 (Luxembourg) 1,330,000 1,316,700 Reynolds Group Issuer, Inc. 144A sr. notes 8 1/2s, 2018 3,365,000 3,196,750 Royal Bank of Scotland Group PLC jr. unsec. sub. bonds FRB 7.648s, 2049 (United Kingdom) EUR 2,285,000 1,736,600 SLM Corp. sr. notes Ser. MTN, 8s, 2020 $1,975,000 1,756,759 SLM Corp. sr. unsec. unsub. notes Ser. MTNA, 5s, 2013 6,590,000 6,217,823 USI Holdings Corp. 144A company guaranty sr. unsec. notes FRN 4.311s, 2014 756,000 604,800 Gaming and lottery (2.9%) American Casino & Entertainment Properties LLC sr. notes 11s, 2014 2,560,000 2,425,600 Ameristar Casinos, Inc. company guaranty sr. unsec. notes 9 1/4s, 2014 1,760,000 1,804,000 Boyd Gaming Corp. sr. sub. notes 6 3/4s, 2014 605,000 544,500 Harrah's Operating Co., Inc. company guaranty sr. notes 10s, 2018 5,856,000 4,626,240 Harrah's Operating Co., Inc. company guaranty sr. notes 10s, 2015 710,000 621,250 Harrah's Operating Co., Inc. sr. notes 11 1/4s, 2017 4,810,000 5,038,475 Harrahs Operating Escrow, LLC/Harrahs Escrow Corp. 144A sr. notes 12 3/4s, 2018 1,065,000 985,125 Isle of Capri Casinos, Inc. company guaranty 7s, 2014 2,875,000 2,483,281 Mashantucket Western Pequot Tribe 144A bonds 8 1/2s, 2015 (In default) (NON) 4,615,000 1,015,300 MGM Mirage, Inc. company guaranty sr. unsec. notes 6 5/8s, 2015 1,160,000 910,600 MGM Mirage, Inc. sr. notes 6 3/4s, 2012 2,000 1,845 MGM Mirage, Inc. 144A sr. notes 9s, 2020 515,000 516,288 MGM Mirage, Inc. 144A sr. sec. notes 10 3/8s, 2014 485,000 515,313 MTR Gaming Group, Inc. company guaranty sr. notes 12 5/8s, 2014 3,455,000 3,455,000 Penn National Gaming, Inc. 144A sr. unsec. sub. notes 8 3/4s, 2019 675,000 685,125 Pinnacle Entertainment, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2015 495,000 460,350 Pinnacle Entertainment, Inc. 144A sr. notes 8 5/8s, 2017 725,000 732,250 Pinnacle Entertainment, Inc. 144A sr. sub. notes 8 3/4s, 2020 2,540,000 2,349,500 Station Casinos, Inc. sr. notes 6s, 2012 (In default) (NON) 3,504,000 219,000 Trump Entertainment Resorts, Inc. sec. notes 8 1/2s, 2015 (In default) (NON) 8,703,000 21,758 Wynn Las Vegas, LLC/Wynn Las Vegas Capital Corp. 1st mtge. Ser. EXCH, 6 5/8s, 2014 2,215,000 2,192,850 Yonkers Racing Corp. 144A sr. notes 11 3/8s, 2016 4,580,000 4,900,600 Health care (6.9%) Biomet, Inc. company guaranty sr. unsec. bond 10s, 2017 4,425,000 4,679,438 Community Health Systems, Inc. company guaranty 8 7/8s, 2015 1,969,000 2,015,764 DaVita, Inc. company guaranty 6 5/8s, 2013 3,127,000 3,103,548 DaVita, Inc. company guaranty sr. unsec. sub. notes 7 1/4s, 2015 820,000 815,900 Elan Finance PLC/Elan Finance Corp. 144A company guaranty sr. notes 8 3/4s, 2016 (Ireland) 3,550,000 3,479,000 HCA, Inc. company guaranty sr. notes 9 5/8s, 2016 (PIK) 4,305,000 4,531,013 HCA, Inc. sr. sec. notes 9 1/4s, 2016 4,080,000 4,273,800 HCA, Inc. sr. sec. notes 9 1/8s, 2014 4,712,000 4,959,380 HCA, Inc. 144A sr. sec. notes 8 1/2s, 2019 4,655,000 4,864,475 Health Management Associates, Inc. sr. notes 6 1/8s, 2016 3,165,000 2,971,144 IASIS Healthcare/IASIS Capital Corp. sr. sub. notes 8 3/4s, 2014 80,000 80,000 Lantheus Medical Imaging, Inc. 144A sr. notes 9 3/4s, 2017 1,725,000 1,656,000 Psychiatric Solutions, Inc. company guaranty 7 3/4s, 2015 4,455,000 4,566,375 Psychiatric Solutions, Inc. company guaranty sr. unsec. sub. notes 7 3/4s, 2015 935,000 958,375 Quintiles Transnational Corp. 144A sr. notes 9 1/2s, 2014 (PIK) 1,055,000 1,052,363 Select Medical Corp. company guaranty 7 5/8s, 2015 3,095,000 2,909,300 Service Corporation International debs. 7 7/8s, 2013 3,506,000 3,400,820 Stewart Enterprises, Inc. sr. notes 6 1/4s, 2013 6,211,000 6,024,670 Sun Healthcare Group, Inc. company guaranty sr. unsec. unsub. notes 9 1/8s, 2015 279,000 290,858 Surgical Care Affiliates, Inc. 144A sr. sub. notes 10s, 2017 3,850,000 3,782,625 Surgical Care Affiliates, Inc. 144A sr. unsec. notes 8 7/8s, 2015 (PIK) 2,717,852 2,663,495 Talecris Biotherapeutics Holdings Corp. 144A sr. unsec. notes 7 3/4s, 2016 1,850,000 1,803,750 Tenet Healthcare Corp. 144A company guaranty sr. sec. notes 10s, 2018 1,340,000 1,468,975 Tenet Healthcare Corp. 144A company guaranty sr. sec. notes 9s, 2015 5,394,000 5,663,700 United Surgical Partners International, Inc. company guaranty sr. unsec. sub. notes 8 7/8s, 2017 1,000,000 1,000,000 US Oncology Holdings, Inc. sr. unsec. notes FRN 6.643s, 2012 (PIK) 4,034,000 3,590,260 US Oncology, Inc. company guaranty sr. unsec. sub. notes 10 3/4s, 2014 2,142,000 2,187,518 Ventas Realty LP/Capital Corp. company guaranty 9s, 2012 (R) 6,916,000 7,354,170 Ventas Realty LP/Capital Corp. sr. notes 6 5/8s, 2014 (R) 1,556,000 1,563,780 Homebuilding (1.5%) Beazer Homes USA, Inc. company guaranty sr. unsec. unsub. notes 9 1/8s, 2018 2,000,000 1,880,000 Lennar Corp. 144A company guaranty sr. unsec. notes 6.95s, 2018 2,520,000 2,255,400 M/I Schottenstein Homes, Inc. company guaranty sr. unsec. notes 6 7/8s, 2012 3,787,000 3,682,858 Realogy Corp. company guaranty sr. notes 11s, 2014 (PIK) 790,270 663,827 Realogy Corp. company guaranty sr. unsec. notes 10 1/2s, 2014 5,650,000 4,802,500 Standard Pacific Corp. company guaranty sr. notes 10 3/4s, 2016 1,950,000 2,115,750 Standard Pacific Corp. company guaranty sr. notes 8 3/8s, 2018 1,115,000 1,064,825 Standard Pacific Corp. company guaranty sr. unsec. unsub. notes 7s, 2015 1,690,000 1,554,800 Standard Pacific Corp. company guaranty sr. unsec. unsub. notes 6 1/4s, 2014 1,135,000 1,061,225 Household furniture and appliances (0.2%) Sealy Mattress Co. 144A company guaranty sr. sec. notes 10 7/8s, 2016 2,331,000 2,552,445 Lodging/Tourism (0.4%) FelCor Lodging LP company guaranty sr. notes 10s, 2014 (R) 3,790,000 3,790,000 Host Marriott LP company guaranty Ser. Q, 6 3/4s, 2016 (R) 117,000 114,660 Seminole Hard Rock Entertainment, Inc. 144A sr. notes FRN 2.757s, 2014 1,541,000 1,325,260 Media (1.7%) Affinion Group, Inc. company guaranty 11 1/2s, 2015 1,766,000 1,823,395 Affinion Group, Inc. company guaranty 10 1/8s, 2013 1,340,000 1,363,450 Affinity Group, Inc. sr. sub. notes 9s, 2012 4,466,000 3,126,200 Interpublic Group of Companies, Inc. (The) sr. unsec. notes 10s, 2017 650,000 712,563 Liberty Media, LLC sr. notes 5.7s, 2013 2,175,000 2,175,000 Nielsen Finance LLC/Nielsen Finance Co. company guaranty 10s, 2014 2,866,000 2,912,573 Nielsen Finance LLC/Nielsen Finance Co. company guaranty sr. unsec. sub. disc. notes stepped-coupon zero % (12 1/2s, 8/1/11), 2016 (STP) 4,160,000 3,848,000 QVC Inc. 144A sr. notes 7 3/8s, 2020 1,425,000 1,382,250 QVC Inc. 144A sr. sec. notes 7 1/2s, 2019 710,000 692,250 WMG Acquisition Corp. company guaranty sr. sub. notes 7 3/8s, 2014 1,265,000 1,190,681 WMG Acquisition Corp. 144A sr. sec. notes 9 1/2s, 2016 2,280,000 2,359,800 WMG Holdings Corp. company guaranty sr. unsec. disc. notes 9 1/2s, 2014 655,000 641,900 Oil and gas (7.7%) ATP Oil & Gas Corp. 144A sr. notes 11 7/8s, 2015 1,142,000 896,470 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 7/8s, 2017 4,203,000 3,803,715 Chesapeake Energy Corp. company guaranty sr. unsec. notes 9 1/2s, 2015 790,000 855,175 Compton Petroleum Corp. company guaranty 7 5/8s, 2013 (Canada) 5,369,000 4,187,820 Comstock Resources, Inc. company guaranty sr. unsub. notes 8 3/8s, 2017 1,255,000 1,236,175 Comstock Resources, Inc. sr. notes 6 7/8s, 2012 3,950,000 3,940,125 Connacher Oil and Gas, Ltd. 144A sec. notes 10 1/4s, 2015 (Canada) 4,277,000 4,105,920 Connacher Oil and Gas, Ltd. 144A sr. sec. notes 11 3/4s, 2014 (Canada) 2,435,000 2,544,575 Crosstex Energy/Crosstex Energy Finance Corp. 144A sr. notes 8 7/8s, 2018 2,960,000 2,915,600 Denbury Resources, Inc. company guaranty sr. sub. notes 9 3/4s, 2016 475,000 507,063 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2020 2,062,000 2,118,705 Denbury Resources, Inc. sr. sub. notes 7 1/2s, 2015 3,647,000 3,637,883 Ferrellgas LP/Ferrellgas Finance Corp. sr. notes 6 3/4s, 2014 5,849,000 5,702,775 Ferrellgas LP/Ferrellgas Finance Corp. sr. unsec. notes Ser. UNRE, 6 3/4s, 2014 374,000 364,650 Forest Oil Corp. sr. notes 8s, 2011 4,280,000 4,451,200 Inergy LP/Inergy Finance Corp. sr. unsec. notes 6 7/8s, 2014 6,319,000 6,192,620 Newfield Exploration Co. sr. unsec. sub. notes 7 1/8s, 2018 490,000 483,875 Newfield Exploration Co. sr. unsec. sub. notes 6 5/8s, 2014 6,054,000 6,069,135 OPTI Canada, Inc. company guaranty sr. sec. notes 8 1/4s, 2014 (Canada) 2,275,000 1,945,125 OPTI Canada, Inc. company guaranty sr. sec. notes 7 7/8s, 2014 (Canada) 5,540,000 4,709,000 PetroHawk Energy Corp. company guaranty 9 1/8s, 2013 4,421,000 4,531,525 PetroHawk Energy Corp. company guaranty sr. unsec. notes 10 1/2s, 2014 585,000 618,638 Petroleum Development Corp. company guaranty sr. unsec. notes 12s, 2018 3,325,000 3,424,750 Plains Exploration & Production Co. company guaranty 7 3/4s, 2015 787,000 766,341 Plains Exploration & Production Co. company guaranty 7s, 2017 4,966,000 4,543,890 Quicksilver Resources, Inc. company guaranty 7 1/8s, 2016 1,017,000 917,843 Quicksilver Resources, Inc. company guaranty sr. unsec. notes 8 1/4s, 2015 1,223,000 1,192,425 Quicksilver Resources, Inc. sr. notes 11 3/4s, 2016 1,585,000 1,727,650 Range Resources Corp. company guaranty sr. unsec. sub. notes 7 1/2s, 2017 790,000 793,950 Rosetta Resources, Inc. 144A company guaranty sr. unsec. notes 9 1/2s, 2018 2,355,000 2,319,675 Sabine Pass LNG LP sec. notes 7 1/2s, 2016 4,446,000 3,690,180 Sabine Pass LNG LP sr. sec. notes 7 1/4s, 2013 745,000 685,400 SandRidge Energy, Inc. 144A company guaranty sr. unsec. unsub. notes 8s, 2018 5,452,000 4,879,540 SandRidge Energy, Inc. 144A sr. unsec. notes 9 7/8s, 2016 925,000 911,125 Whiting Petroleum Corp. company guaranty 7s, 2014 2,107,000 2,120,169 Williams Cos., Inc. (The) notes 7 3/4s, 2031 474,000 517,129 Williams Cos., Inc. (The) sr. unsec. notes 7 7/8s, 2021 1,033,000 1,193,923 Williams Cos., Inc. (The) 144A notes 6 3/8s, 2010 1,915,000 1,937,815 Publishing (0.9%) American Media Operations, Inc. 144A sr. sub. notes 14s, 2013 (PIK) 3,730,636 2,424,913 American Media Operations, Inc. 144A sr. unsec. notes 9s, 2013 (PIK) 318,584 207,080 Cengage Learning Acquisitions, Inc. 144A sr. notes 10 1/2s, 2015 3,280,000 2,976,600 Cenveo Corp. company guaranty sr. notes 8 7/8s, 2018 2,080,000 2,022,800 Cenveo Corp. 144A company guaranty sr. unsec. notes 10 1/2s, 2016 394,000 394,493 McClatchy Co. (The) 144A company guaranty sr. notes 11 1/2s, 2017 2,365,000 2,376,825 Vertis, Inc. company guaranty sr. notes 13 1/2s, 2014 (PIK) 3,160,547 1,359,035 Regional Bells (1.1%) Cincinnati Bell, Inc. company guaranty sr. unsec. notes 7s, 2015 1,218,000 1,135,785 Cincinnati Bell, Inc. company guaranty sr. unsec. sub. notes 8 3/4s, 2018 1,025,000 948,125 Frontier Communications Corp. sr. unsec. notes 8 1/8s, 2018 2,540,000 2,482,850 Frontier Communications Corp. 144A sr. notes 8 1/2s, 2020 2,615,000 2,575,775 Frontier Communications Corp. 144A sr. notes 8 1/4s, 2017 2,770,000 2,742,300 Qwest Communications International, Inc. company guaranty 7 1/2s, 2014 462,000 455,070 Qwest Corp. sr. unsec. unsub. notes 8 7/8s, 2012 810,000 865,688 Qwest Corp. sr. unsec. unsub. notes 8 3/8s, 2016 750,000 813,750 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 2,586,000 2,534,280 Retail (3.2%) Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 800,000 784,000 Blockbuster, Inc. 144A company guaranty sr. notes 11 3/4s, 2014 1,810,000 1,067,900 Bon-Ton Stores, Inc. (The) company guaranty 10 1/4s, 2014 3,336,000 3,319,320 Burlington Coat Factory Warehouse Corp. company guaranty sr. unsec. notes 11 1/8s, 2014 3,121,000 3,222,433 Dollar General Corp. company guaranty sr. unsec. notes 10 5/8s, 2015 2,028,000 2,210,520 Harry & David Operations Corp. company guaranty sr. unsec. notes 9s, 2013 2,279,000 1,447,165 Harry & David Operations Corp. company guaranty sr. unsec. notes FRN 5.252s, 2012 1,012,000 609,730 Limited Brands, Inc. company guaranty sr. unsec. unsub. notes 7s, 2020 1,040,000 1,032,200 Macy's Retail Holdings, Inc. company guaranty sr. unsec. unsub. notes 8 7/8s, 2015 2,580,000 2,844,450 Michaels Stores, Inc. company guaranty 11 3/8s, 2016 4,555,000 4,685,956 Neiman-Marcus Group, Inc. company guaranty sr. unsec. notes 9s, 2015 (PIK) 6,290,434 6,141,036 Neiman-Marcus Group, Inc. company guaranty sr. unsec. sub. notes 10 3/8s, 2015 1,415,000 1,393,775 Toys R Us Property Co., LLC 144A company guaranty sr. unsec. notes 10 3/4s, 2017 4,475,000 4,956,063 Toys R Us Property Co., LLC 144A sr. notes 8 1/2s, 2017 2,400,000 2,478,000 United Auto Group, Inc. company guaranty 7 3/4s, 2016 4,421,000 4,166,793 Technology (4.5%) Advanced Micro Devices, Inc. 144A sr. unsec. notes 8 1/8s, 2017 1,485,000 1,457,156 Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015 (PIK) 2,751,850 2,628,017 Ceridian Corp. sr. unsec. notes 11 1/4s, 2015 3,360,000 3,196,200 Compucom Systems, Inc. 144A sr. sub. notes 12 1/2s, 2015 1,462,000 1,551,548 First Data Corp. company guaranty sr. unsec. notes 10.55s, 2015 (PIK) 7,036,938 5,436,035 First Data Corp. company guaranty sr. unsec. notes 9 7/8s, 2015 1,495,000 1,218,425 First Data Corp. company guaranty sr. unsec. sub. notes 11 1/4s, 2016 3,375,000 2,160,000 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 9 1/8s, 2014 (PIK) 3,405,424 2,945,692 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 8 7/8s, 2014 2,061,000 1,860,053 Freescale Semiconductor, Inc. company guaranty sr. unsec. sub. notes 10 1/8s, 2016 3,728,000 3,001,040 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 10 1/8s, 2018 1,495,000 1,547,325 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 2,645,000 2,625,163 Iron Mountain, Inc. company guaranty 8 3/4s, 2018 698,000 715,450 Iron Mountain, Inc. company guaranty 7 3/4s, 2015 112,000 112,560 Iron Mountain, Inc. company guaranty 6 5/8s, 2016 211,000 207,835 Iron Mountain, Inc. company guaranty sr. unsec. sub. notes 8s, 2020 533,000 525,005 Iron Mountain, Inc. sr. sub. notes 8 3/8s, 2021 960,000 974,400 Lucent Technologies, Inc. unsec. debs. 6.45s, 2029 529,000 359,720 New ASAT Finance, Ltd. company guaranty 9 1/4s, 2011 (Cayman Islands) (In default) (F)(NON) 2,748,000 239,351 NXP BV/NXP Funding, LLC company guaranty Ser. EXCH, 9 1/2s, 2015 (Netherlands) 2,275,000 1,959,344 NXP BV/NXP Funding, LLC company guaranty sr. sec. notes FRN Ser. EXCH, 3.053s, 2013 (Netherlands) 1,795,000 1,548,188 NXP BV/NXP Funding, LLC sec. notes Ser. EXCH, 7 7/8s, 2014 (Netherlands) 3,455,000 3,187,238 SunGard Data Systems, Inc. company guaranty 10 1/4s, 2015 3,027,000 3,061,054 SunGard Data Systems, Inc. company guaranty 9 1/8s, 2013 3,490,000 3,524,900 SunGard Data Systems, Inc. company guaranty sr. unsec. unsub. notes 10 5/8s, 2015 589,000 621,395 Syniverse Technologies, Inc. sr. sub. notes Ser. B, 7 3/4s, 2013 3,058,000 2,996,840 Unisys Corp. sr. unsec. unsub. notes 12 1/2s, 2016 835,000 905,975 Unisys Corp. 144A company guaranty sr. sub. notes 14 1/4s, 2015 4,285,000 4,992,025 Xerox Capital Trust I company guaranty 8s, 2027 1,647,000 1,644,317 Telecommunications (7.1%) CC Holdings GS V, LLC/Crown Castle GS III Corp. 144A sr. sec. notes 7 3/4s, 2017 1,095,000 1,160,700 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 3,545,000 3,438,650 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 2,640,000 2,574,000 Crown Castle International Corp. sr. unsec. notes 7 1/8s, 2019 710,000 688,700 Digicel Group, Ltd. 144A sr. notes 10 1/2s, 2018 (Jamaica) 1,490,000 1,508,625 Digicel Group, Ltd. 144A sr. notes 8 1/4s, 2017 (Jamaica) 2,540,000 2,489,200 Digicel Group, Ltd. 144A sr. unsec. notes 8 7/8s, 2015 (Jamaica) 1,614,000 1,561,545 Inmarsat Finance PLC 144A company guaranty sr. notes 7 3/8s, 2017 (United Kingdom) 1,295,000 1,291,763 Intelsat Bermuda, Ltd. company guaranty sr. unsec. notes 11 1/4s, 2017 (Bermuda) 7,185,000 7,077,225 Intelsat Intermediate Holding Co., Ltd. company guaranty sr. unsec. notes 9 1/2s, 2015 (Bermuda) 765,000 776,475 Intelsat Intermediate Holding Co., Ltd. company guaranty sr. unsec. notes 9 1/4s, 2015 (Bermuda) 2,118,000 2,096,820 Intelsat Jackson Holding Co. company guaranty sr. unsec. notes 11 1/4s, 2016 (Bermuda) 7,644,000 8,083,530 Intelsat Subsidiary Holding Co., Ltd. company guaranty sr. unsec. notes 8 7/8s, 2015 (Bermuda) 1,825,000 1,843,250 Intelsat Subsidiary Holding Co., Ltd. company guaranty sr. unsec. notes 8 1/2s, 2013 (Bermuda) 557,000 561,178 Level 3 Financing, Inc. company guaranty 9 1/4s, 2014 4,142,000 3,769,220 Level 3 Financing, Inc. company guaranty 8 3/4s, 2017 1,088,000 924,800 MetroPCS Wireless, Inc. company guaranty sr. unsec. notes 9 1/4s, 2014 6,625,000 6,823,750 Nextel Communications, Inc. company guaranty sr. unsec. notes Ser. D, 7 3/8s, 2015 6,135,000 5,782,238 NII Capital Corp. company guaranty sr. unsec. unsub. notes 10s, 2016 4,930,000 5,275,100 Nordic Telephone Co. Holdings ApS 144A sr. sec. bond 8 7/8s, 2016 (Denmark) 931,000 954,275 PAETEC Holding Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2015 936,000 910,260 PAETEC Holding Corp. 144A company guaranty sr. notes 8 7/8s, 2017 2,080,000 2,054,000 SBA Telecommunications, Inc. 144A company guaranty sr. notes 8 1/4s, 2019 465,000 484,763 SBA Telecommunications, Inc. 144A company guaranty sr. notes 8s, 2016 2,360,000 2,430,800 Sprint Capital Corp. company guaranty 6 7/8s, 2028 6,828,000 5,675,775 Sprint Nextel Corp. sr. notes 8 3/8s, 2017 2,705,000 2,657,663 West Corp. company guaranty 9 1/2s, 2014 3,923,000 3,903,385 Wind Acquisition Finance SA 144A sr. notes 11 3/4s, 2017 (Netherlands) 4,555,000 4,646,100 Wind Acquisition Finance SA 144A sr. notes 11 3/4s, 2017 (Netherlands) EUR 255,000 319,728 Wind Acquisition Holdings Finance SA 144A company guaranty sr. notes zero %, 2017 (Italy) (PIK) $1,910,000 1,795,400 Windstream Corp. company guaranty 8 5/8s, 2016 4,962,000 4,912,380 Windstream Corp. company guaranty 8 1/8s, 2013 1,975,000 1,994,750 Telephone (0.6%) Cricket Communications, Inc. company guaranty 9 3/8s, 2014 3,612,000 3,639,090 Cricket Communications, Inc. company guaranty sr. unsub. notes 7 3/4s, 2016 1,855,000 1,882,825 Integra Telecom Holdings, Inc. 144A sr. notes 10 3/4s, 2016 1,755,000 1,693,575 Textiles (0.7%) Hanesbrands, Inc. company guaranty sr. unsec. notes FRN Ser. B, 3.831s, 2014 4,750,000 4,441,250 Hanesbrands, Inc. sr. unsec. notes 8s, 2016 1,640,000 1,664,600 Levi Strauss & Co. sr. unsec. notes 8 7/8s, 2016 972,000 1,008,450 Levi Strauss & Co. 144A sr. notes 7 5/8s, 2020 1,965,000 1,915,875 Tire and rubber (0.3%) Goodyear Tire & Rubber Co. (The) sr. unsec. notes 10 1/2s, 2016 4,125,000 4,372,500 Transportation (0.3%) RailAmerica, Inc. company guaranty sr. notes 9 1/4s, 2017 3,121,000 3,245,840 Utilities and power (4.5%) AES Corp. (The) sr. unsec. notes 8s, 2020 1,291,000 1,252,270 AES Corp. (The) sr. unsec. unsub. notes 8s, 2017 1,655,000 1,626,038 AES Corp. (The) 144A sec. notes 8 3/4s, 2013 1,240,000 1,258,600 AES Corp. (The) 144A sr. notes 9 3/4s, 2016 270,000 286,875 Calpine Corp. 144A sr. sec. notes 7 1/4s, 2017 4,228,000 3,963,750 Colorado Interstate Gas Co. debs. 6.85s, 2037 (Canada) 3,247,000 3,263,628 Dynegy Holdings, Inc. sr. unsec. notes 7 3/4s, 2019 2,320,000 1,676,200 Dynegy-Roseton Danskamme company guaranty Ser. B, 7.67s, 2016 4,885,000 4,420,925 Edison Mission Energy sr. unsec. notes 7 3/4s, 2016 1,916,000 1,389,100 Edison Mission Energy sr. unsec. notes 7 1/2s, 2013 435,000 386,063 Edison Mission Energy sr. unsec. notes 7.2s, 2019 1,900,000 1,235,000 Edison Mission Energy sr. unsec. notes 7s, 2017 60,000 40,575 El Paso Corp. sr. unsec. notes 12s, 2013 1,005,000 1,150,725 El Paso Corp. sr. unsec. notes Ser. GMTN, 7.8s, 2031 121,000 114,950 El Paso Natural Gas Co. debs. 8 5/8s, 2022 1,597,000 1,877,919 Energy Future Holdings Corp. company guaranty sr. unsec. notes zero %, 2017 (PIK) 2,877,900 1,849,051 Energy Future Holdings Corp. sr. notes 9 3/4s, 2019 1,646,000 1,559,585 Ipalco Enterprises, Inc. sr. sec. notes 8 5/8s, 2011 914,000 952,845 Ipalco Enterprises, Inc. 144A sr. sec. notes 7 1/4s, 2016 562,000 571,835 Mirant Americas Generation, Inc. sr. unsec. notes 9 1/8s, 2031 2,070,000 1,873,350 Mirant Americas Generation, Inc. sr. unsec. notes 8.3s, 2011 1,866,000 1,903,320 Mirant North America, LLC company guaranty 7 3/8s, 2013 4,782,000 4,793,955 NRG Energy, Inc. company guaranty 7 3/8s, 2017 2,440,000 2,354,600 NRG Energy, Inc. sr. notes 7 3/8s, 2016 9,600,000 9,288,000 PNM Resources, Inc. unsec. unsub. notes 9 1/4s, 2015 440,000 470,800 Sierra Pacific Resources sr. unsec. notes 8 5/8s, 2014 2,367,000 2,435,051 Tennessee Gas Pipeline Co. sr. unsec. unsub. debs. 7s, 2028 639,000 672,342 Texas Competitive Electric Holdings Co., LLC company guaranty sr. unsec. notes zero %, 2016 (United Kingdom) (PIK) 3,638,781 2,365,208 Texas Competitive Electric Holdings Co., LLC company guaranty sr. unsec. notes Ser. B, 10 1/4s, 2015 (United Kingdom) 4,025,000 2,696,750 Utilicorp United, Inc. sr. unsec. notes 7.95s, 2011 156,000 162,195 Total corporate bonds and notes (cost $1,094,878,904) SENIOR LOANS (6.1%)(a)(c) Principal amount Value Automotive (0.1%) Visteon Corp. bank term loan FRN Ser. B, 5 1/4s, 2013 $1,860,000 $1,990,200 Basic materials (0.4%) Ineos Holdings, Ltd. bank term loan FRN Ser. B2, 7.501s, 2013 (United Kingdom) 1,593,854 1,541,058 Ineos Holdings, Ltd. bank term loan FRN Ser. C2, 8.001s, 2014 (United Kingdom) 1,593,854 1,541,058 Smurfit-Stone Container Enterprises, Inc. bank term loan FRN 6 3/4s, 2016 (U) 1,880,000 1,871,595 Broadcasting (0.3%) Clear Channel Communications, Inc. bank term loan FRN Ser. B, 4.0041s, 2016 1,999,026 1,538,001 Univision Communications, Inc. bank term loan FRN Ser. B, 2.5401s, 2014 2,327,282 1,996,008 Capital goods (%) Hawker Beechcraft Acquisition Co., LLC bank term loan FRN Ser. B, 2.3371s, 2014 156,121 128,280 Communication services (0.2%) CCO Holdings, LLC / CCO Holdings Capital Corp. bank term loan FRN Ser. D, 3.0378s, 2014 2,430,000 2,172,420 Consumer cyclicals (1.4%) CCM Merger, Inc. bank term loan FRN Ser. B, 8 1/2s, 2012 3,395,128 3,326,520 Dex Media West, LLC bank term loan FRN Ser. A, 7 1/2s, 2014 685,121 628,941 GateHouse Media, Inc. bank term loan FRN Ser. B, 2.36s, 2014 2,394,574 1,085,791 GateHouse Media, Inc. bank term loan FRN Ser. DD, 2.3416s, 2014 893,497 405,146 QVC, Inc. bank term loan FRN 5.8413s, 2014 170,438 169,906 Reynolds Consumer Products, Inc. bank term loan FRN Ser. B, 6 1/4s, 2015 1,520,438 1,515,876 Six Flags Theme Parks bank term loan FRN 9 1/4s, 2016 1,980,000 1,987,425 Six Flags Theme Parks bank term loan FRN Ser. B, 6s, 2016 2,970,000 2,950,356 Thomas Learning bank term loan FRN Ser. B, 2.79s, 2014 1,436,411 1,240,341 Travelport, LLC bank term loan FRN Ser. C, 10 1/2s, 2013 506,175 501,113 Tribune Co. bank term loan FRN Ser. B, 5 1/4s, 2014 (In default) (NON) 6,410,500 3,922,425 Consumer staples (0.7%) Claire's Stores, Inc. bank term loan FRN 3.0401s, 2014 3,187,495 2,674,509 Pinnacle Foods Holding Corp. bank term loan FRN Ser. B, 2.7777s, 2014 2,521,429 2,367,443 Revlon Consumer Products bank term loan FRN 6s, 2015 1,925,000 1,872,865 Rite-Aid Corp. bank term loan FRN 9 1/2s, 2015 2,057,776 2,086,714 Rite-Aid Corp. bank term loan FRN Ser. B, 2.0829s, 2014 327,149 288,709 Energy (0.1%) MEG Energy Corp. bank term loan FRN 6s, 2016 (Canada) 766,150 754,898 Entertainment (0.2%) Universal City Development Partners, Ltd. bank term loan FRN Ser. B, 5.5025s, 2014 3,192,000 3,176,678 Financials (0.6%) American General Finance Corp. bank term loan FRN 7 1/4s, 2015 2,435,000 2,357,080 CB Richard Ellis Services, Inc. bank term loan FRN Ser. B, 6s, 2013 1,189,507 1,184,303 HUB International Holdings, Inc. bank term loan FRN 6 3/4s, 2014 1,378,075 1,341,901 iStar Financial, Inc. bank term loan FRN 1.751s, 2011 2,045,000 1,853,281 Nuveen Investments, Inc. bank term loan FRN Ser. B, 3.3247s, 2014 1,145,028 970,206 Gaming and lottery (0.1%) Harrah's Operating Co., Inc. bank term loan FRN Ser. B, 7.8155s, 2016 857,850 858,445 Health care (0.8%) Ardent Health Systems bank term loan FRN Ser. B, 6 1/2s, 2016 2,690,000 2,629,475 Fenwal, Inc. bank term loan FRN 5.7878s, 2014 500,000 417,500 IASIS Healthcare, LLC/IASIS Capital Corp. bank term loan FRN 5.5878s, 2014 7,161,786 6,499,321 Select Medical Corp. bank term loan FRN Ser. B, 2.4841s, 2012 434,398 417,204 Homebuilding (0.1%) Realogy Corp. bank term loan FRN 0.081s, 2013 231,990 195,567 Realogy Corp. bank term loan FRN Ser. B, 3.2915s, 2013 861,676 726,393 Technology (0.3%) Compucom Systems, Inc. bank term loan FRN 3.86s, 2014 1,082,139 1,022,622 First Data Corp. bank term loan FRN Ser. B1, 3.0872s, 2014 2,940,000 2,476,950 Telecommunications (%) Level 3 Financing, Inc. bank term loan FRN Ser. B, 8.9556s, 2014 235,000 251,744 Transportation (0.4%) Swift Transportation Co., Inc. bank term loan FRN 8 1/4s, 2014 5,490,119 5,074,929 Utilities and power (0.4%) TXU Energy Corp. bank term loan FRN Ser. B2, 3.9692s, 2014 187,892 144,341 TXU Energy Corp. bank term loan FRN Ser. B3, 3.797s, 2014 7,305,534 5,579,602 Total senior loans (cost $83,043,858) COMMON STOCKS (3.2%)(a) Shares Value AboveNet, Inc. (NON) 5,060 $232,052 AES Corp. (The) (NON) 144,010 1,478,983 Alliance Imaging, Inc. (NON) 340,211 1,891,573 Alpha Natural Resources, Inc. (NON) 29,775 1,142,467 American Media, Inc. 144A (F)(NON) 63,915 6 Avis Budget Group, Inc. (NON) 70,380 834,003 Bohai Bay Litigation, LLC (Escrow) (F)(NON)(AFF) 3,899 12,165 Charter Communications, Inc. Class A (NON) 20,090 723,240 CIT Group, Inc. (NON) 31,093 1,143,911 Dana Holding Corp. (NON) 120,744 1,311,280 Decrane Aircraft Holdings, Inc. (F)(NON) 29,311 29 El Paso Corp. 120,275 1,363,919 FelCor Lodging Trust, Inc. (NON)(R) 182,130 1,231,199 Freeport-McMoRan Copper & Gold, Inc. Class B 32,280 2,261,214 Interpublic Group of Companies, Inc. (The) (NON) 132,405 1,105,582 Louisiana-Pacific Corp. (NON) 151,171 1,284,954 LyondellBasell Industries NV Class A (Netherlands) (NON) 60,583 1,076,560 LyondellBasell Industries NV Class B (Netherlands) (NON) 23,128 409,366 Macy's, Inc. 85,175 1,891,737 Nortek, Inc. (NON) 64,161 2,887,245 Pactiv Corp. (NON) 36,820 1,052,316 PetroHawk Energy Corp. (NON) 88,840 1,708,393 Public Service Enterprise Group, Inc. 58,200 1,782,666 Qwest Communications International, Inc. 322,791 1,691,425 Sealy Corp. (NON) 407,153 1,323,247 Service Corporation International 240,756 2,056,056 Spectrum Brands, Inc. (NON) 92,910 2,577,323 Sprint Nextel Corp. (NON) 408,745 2,096,862 Stallion Oilfield Holdings, Ltd. (NON) 78,077 1,717,694 Thermadyne Holdings Corp. (NON) 69,804 792,275 TRW Automotive Holdings Corp. (NON) 69,320 2,085,146 Vertis Holdings, Inc. (F)(NON) 135,886 136 Total common stocks (cost $41,364,584) CONVERTIBLE BONDS AND NOTES (2.7%)(a) Principal amount Value Acquicor Technology, Inc. 144A cv. notes 8s, 2011 $2,120,000 $2,003,400 Advanced Micro Devices, Inc. cv. sr. unsec. notes 6s, 2015 1,980,000 1,920,600 Alexandria Real Estate Equities, Inc. 144A cv. company guaranty sr. unsec. notes 3.7s, 2027 (R) 2,145,000 2,099,419 Alliant Techsystems, Inc. cv. company guaranty sr. sub. notes 3s, 2024 2,180,000 2,278,100 Digital Realty Trust LP 144A cv. sr. unsec. notes 5 1/2s, 2029 (R) 1,665,000 2,328,919 Ford Motor Co. cv. sr. unsec. notes 4 1/4s, 2016 1,173,000 1,647,561 General Cable Corp. cv. unsec. sub. notes stepped-coupon 4 1/2s (2 1/4s, 11/15/19) 2029 (STP) 1,929,000 2,037,506 L-3 Communications Holdings, Inc. cv. company sr. unsec. bonds 3s, 2035 505,000 510,681 L-3 Communications Holdings, Inc. 144A cv. company guaranty sr. unsec. bonds 3s, 2035 1,361,000 1,376,311 Leap Wireless International, Inc. cv. sr. unsec. notes 4 1/2s, 2014 1,575,000 1,321,031 Level 3 Communications, Inc. cv. sr. unsec. unsub. notes 5 1/4s, 2011 800,000 768,000 Level 3 Communications, Inc. cv. sr. unsec. unsub. notes 3 1/2s, 2012 1,880,000 1,701,400 Owens Brockway Glass Container, Inc. 144A cv. sr. notes 3s, 2015 1,460,000 1,412,842 Pantry, Inc. (The) cv. company guaranty sr. unsec. sub. notes 3s, 2012 4,669,000 4,248,790 Safeguard Scientifics, Inc. cv. sr. unsec. sub. notes 10 1/8s, 2014 382,000 397,280 Steel Dynamics, Inc. cv. sr. notes 5 1/8s, 2014 930,000 1,027,069 Trinity Industries, Inc. cv. unsec. sub. notes 3 7/8s, 2036 4,169,000 3,429,003 Virgin Media, Inc. cv. sr. unsec. notes 6 1/2s, 2016 1,625,000 1,840,313 XM Satellite Radio Holdings, Inc. 144A cv. sr. unsec. sub. notes 7s, 2014 1,532,000 1,535,983 Total convertible bonds and notes (cost $30,713,566) CONVERTIBLE PREFERRED STOCKS (0.6%)(a) Shares Value Crown Castle International Corp. $3.125 cum. cv. pfd. 34,320 $1,885,455 Dole Food Automatic Exchange 144A 7.00% cv. pfd. 103,165 998,637 Great Plains Energy, Inc. $6.00 cv. pfd. 20,030 1,204,805 Hartford Financial Services Group, Inc. (The) $1.182 cv. pfd. 74,594 1,776,083 Lehman Brothers Holdings, Inc. Ser. P, 7.25% cv. pfd. (In default) (NON) 4,338 6,290 XL Capital, Ltd. $2.687 cv. pfd. 70,185 1,895,697 Total convertible preferred stocks (cost $11,599,398) PREFERRED STOCKS (0.3%)(a) Shares Value Decrane Aircraft Holdings, Inc. $16.00 pfd. (PIK) 21,000 $147,000 GMAC, Inc. 144A Ser. G, 7.00% cum. pfd. 4,532 3,408,914 Total preferred stocks (cost $1,926,029) MORTGAGE-BACKED SECURITIES (%)(a) Principal amount Value Mach One Commercial Mortgage Trust 144A Ser. 04-1A, Class J, 5.45s, 2040 $2,190,000 $147,784 Ser. 04-1A, Class K, 5.45s, 2040 880,000 50,600 Ser. 04-1A, Class L, 5.45s, 2040 400,000 53,000 Total mortgage-backed securities (cost $2,807,309) WARRANTS (%)(a)(NON) Expiration date Strike Price Warrants Value AboveNet, Inc. 9/08/10 $24.00 977 $69,367 Charter Communication Class A 11/30/14 46.86 420 2,583 Decrane Aircraft Holdings Co. Class B 6/30/10 116.00 1 Decrane Aircraft Holdings Co. Class B 6/30/10 116.00 1 New ASAT (Finance), Ltd. (Cayman Islands) (F) 2/01/11 0.01 714,514 Smurfit Kappa Group PLC 144A (Ireland) 10/01/13 EUR 0.001 4,137 164,693 Vertis Holdings, Inc. (F) 10/18/15 $0.01 9,578 1 ZSC Specialty Chemicals PLC 144A (United Kingdom) 6/30/11 0.01 269,866 2,699 ZSC Specialty Chemicals PLC (Preferred) 144A (United Kingdom) 6/30/11 0.01 269,866 2,699 Total warrants (cost $555,683) U.S GOVERNMENT AGENCY OBLIGATIONS (%)(a) Principal amount Value Freddie Mac sr. unsec. notes 5.4s, March 17, 2021 (i) $130,000 $147,593 Total U.S government agency obligations (cost $147,593) U.S. TREASURY OBLIGATIONS (%)(a) Principal amount Value U.S. Treasury Notes 1.75s, March 31, 2014 (i) $142,000 $142,675 Total U.S. treasury obligations (cost $142,674) SHORT-TERM INVESTMENTS (1.0%)(a) Principal amount/shares Value Putnam Money Market Liquidity Fund -0.24% (e) 12,348,012 $12,348,012 SSgA Prime Money Market Fund (i) $140,000 140,000 U.S. Treasury Bills for an effective yield of 0.30%, November 18, 2010 250,000 249,532 Total short-term investments (cost $12,737,661) TOTAL INVESTMENTS Total investments (cost $1,279,917,259) (b) FORWARD CURRENCY CONTRACTS TO BUY at 5/31/10 (Unaudited) Aggregate Delivery Unrealized Value face value date (depreciation) Euro $1,695,263 $1,817,451 6/17/10 $(122,188) Total FORWARD CURRENCY CONTRACTS TO SELL at 5/31/10 (Unaudited) Aggregate Delivery Unrealized Value face value date appreciation Euro $11,397,870 $12,219,138 6/17/10 $821,268 Total Key to holding's currency abbreviations EUR Euro Key to holding's abbreviations FRB Floating Rate Bonds FRN Floating Rate Notes GMTN Global Medium Term Notes MTN Medium Term Notes MTNA Medium Term Notes Class A MTNI Medium Term Notes Class I Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from September 1, 2009 through May 31, 2010 (the reporting period). (a) Percentages indicated are based on net assets of $1,273,450,412. (b) The aggregate identified cost on a tax basis is $1,283,503,328, resulting in gross unrealized appreciation and depreciation of $53,310,217 and $83,450,858, respectively, or net unrealized depreciation of $30,140,641. (NON) Non-income-producing security. (STP) The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. (RES) Restricted, excluding 144A securities, as to public resale. The total market value of restricted securities held at the close of the reporting period was $5, or less than 0.1% of net assets. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (AFF) Transactions during the period with companies in which the fund owned at least 5% of the voting securities were as follows: Purchase Sales Dividend Affiliates cost proceeds income Value Bohai Bay Litigation, LLC (Escrow) $ $ $ $12,165 Totals $ $ $ $12,165 Market values are shown for those securities affiliated at period end. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holders portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $16,038 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $334,406,012 and $327,227,524, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities valuation inputs. (i) Securities purchased with cash or securities received, that were pledged to the fund for collateral on certain derivative contracts. (R) Real Estate Investment Trust. (U) This security, in part or in entirety, represents unfunded loan commitments. As of the close of the reporting period, the fund had unfunded loan commitments of $1,880,000, which could be extended at the option of the borrower, pursuant to the following loan agreements with the following borrowers: Borrower Unfunded commitments Smurfit-Stone Container Enterprises, Inc. $1,880,000 Totals $ At the close of the reporting period, liquid assets totaling $116,811 have been segregated to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The rates shown on FRB and FRN are the current interest rates at the close of the reporting period. The dates shown on debt obligations are the original maturity dates. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets and are classified as Level 1 securities. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Market quotations are not considered to be readily available for certain debt obligations; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Investment Management, LLC (Putnam Management), the funds manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund may buy and sell forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to protect against a decline in value relative to the U.S. dollar of the currencies in which its portfolio securities are denominated or quoted (or an increase in the value of a currency in which securities a fund intends to buy are denominated, when a fund holds cash reserves and short term investments), or for other investment purposes. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. The fund had an average contract amount of approximately $18,600,000 on forward currency contracts for the reporting period. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio. Collateral posted to the fund which can not be sold or repledged totaled $129,987 at the close of the reporting period. Collateral pledged by the fund is segregated by the funds custodian and identified in the funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $122,188 on derivative contracts subject to the Master Agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of the close of the reporting period : Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $5,032,094 $ $ Capital goods 1,844,591 29 Communication services 4,743,579 Conglomerates 12,165 Consumer cyclicals 8,948,191 2,887,245 142 Consumer staples 5,467,382 Energy 4,568,554 Financials 1,143,911 Health care 1,891,573 Utilities and power 4,625,568 Total common stocks Convertible bonds and notes 33,884,208 Convertible preferred stocks 7,766,967 Corporate bonds and notes 1,075,482,886 251,310 Mortgage-backed securities 251,384 Preferred stocks 3,555,914 Senior loans 77,735,140 Warrants 69,367 172,674 1 U.S. treasury obligations 142,675 U.S. government agency obligations 147,593 Short-term investments 12,488,012 249,532 Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts to buy $ $(122,188) $ Forward currency contracts to sell 821,268 Totals by level $ $ At the start and/or close of the reporting period, Level 3 investments in securities and other financial instruments were not considered a significant portion of the fund's portfolio. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $821,268 $122,188 Equity contracts 242,042 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam High Yield Trust By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: July 29, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. Horwitz Jonathan S. Horwitz Principal Executive Officer Date: July 29, 2010 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: July 29, 2010
